Name: Council Regulation (EEC) No 177/89 of 23 January 1989 extending the provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the people's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  miscellaneous industries;  competition
 Date Published: nan

 27. 1 . 89 Official Journal of the European Communities No L 23/5 COUNCIL REGULATION (EEC) No 177/89 of 23 January 1989 extending the provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the People's Republic of China imposed by Regulation (EEC) No 3052/88, is hereby extended for a period not exceeding two months. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 (5) thereof, Having fegard to the proposal from the Commission, Whereas by Regulation (EEC) No 3052/88 (2), as amended by Regulation (EEC) No 3453/88 (3), the Commission imposed a provisional anti-dumping duty on imports of paint, distemper, varnish and similar brushes originating in the People's Republic of China ; Whereas it has not been possible to complete the full examination of the facts and hear the parties involved within the stipulated period and the period of validity of the provisional duty should therefore be extended for a further period ; Whereas the exporter has been consulted and has not objected to an extension, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Without prejudice to Article 1 1 of Regulation (EEC) No 2423/88 or any other decision taken by the Council, it shall apply until the entry into force of an act of the Council adopting definitive measures or until the end of a period of two months beginning on 4 February 1989, whichever is the earlier. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1989. For the Council The President F. FERNANDEZ ORDOftEZ (') OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 272, 4. 10. 1988, p . 16. 0 OJ No L 303, 8 . 11 . 1988, p. 11 .